Citation Nr: 0330268	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-13 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes with mild peripheral neuropathy of the hands and 
feet.  

2.  Entitlement to an initial compensable rating for 
impotence secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Counsel





INTRODUCTION

The veteran had active service from February 1963 to February 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  In that decision, the RO granted service 
connection for diabetes with mild peripheral neuropathy of 
the hands and feet and assigned a 20 percent evaluation, and 
service connection for impotence secondary to diabetes and 
assigned a noncompensable evaluation.  Special monthly 
compensation based upon loss of use of a creative organ was 
also established.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal. In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100, et seq. (West 2002)) became law.  This statute 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, § 7(a), 114 Stat. at 2099-2100.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).

In this case, the RO most recently adjudicated the claims on 
appeal in a March 2002 rating decision, following which a 
Statement of the Case (SOC) was issued in August 2002.  
Accordingly, the veteran has not been advised of the 
provisions of the VCAA, which were subsequently enacted in 
November 2000, or of the implementing regulations.  Although 
the case was transferred to the Board in October 2002 
(approximately two years after enactment of the VCAA), there 
is no indication in the file that the RO has notified the 
appellant of the new law.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty-to-assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

In addition, a review of the claims presented reflects that 
additional evidentiary development is required.  The 
veteran's representative argues that the veteran should be 
afforded an examination by an appropriate specialist in order 
to determine the current level of severity of his diabetes 
mellitus with mild peripheral neuropathy and impotence.  The 
veteran will be given an opportunity to identify and present 
any additional evidence pertinent to his claims, and to 
report for a VA examination.

Accordingly, this case is REMANDED for the following actions:

1.  The appellant should be contacted to 
ascertain whether he has any additional 
medical evidence, information, or further 
argument to present in support of his 
appeals.  He should be requested to provide 
names, addresses, and approximate dates of 
treatment for all health care providers who 
may possess any treatment records dated from 
2002 and forward pertaining to his service-
connected diabetes mellitus with mild 
peripheral neuropathy of the hands and feet 
and impotence.  

a.  Any additional evidence provided by the 
veteran should be associated with the file, 
and any indication from the veteran that he 
has no additional evidence, information, or 
argument to present should be documented 
for the record.  

b.  If the veteran provides additional 
information in the form of the names, 
addresses, and approximate dates of 
treatment by any health care providers, VA 
or non-VA, who have treated him for his 
disabilities, he should execute any 
necessary authorizations, and the named 
health care providers should be contacted 
and asked to provide copies of all 
pertinent clinical records documenting 
their treatment.

2.  The veteran should be afforded VA 
endocrinology and neurology examinations, to 
determine the current nature and severity of 
his diabetes mellitus with mild peripheral 
neuropathy of the hands and feet and 
impotence.  All necessary diagnostic tests 
and laboratory studies should be 
accomplished, and all clinical manifestations 
should be reported in detail.  The claims 
folder, to include this Remand, must be made 
available to the examiner(s) prior to the 
examination(s).  A notation to the effect 
that review of those records took place 
should be included in the examination 
report(s).  

a.  The endocrinology examiner 
should describe the status of the 
veteran's diabetes mellitus, to 
include addressing the following:  
State how many insulin injections 
the veteran's diabetes requires each 
day; whether the diabetes requires 
regulation of activities and, if so, 
in what respect; whether the veteran 
has experienced progressive loss of 
weight and strength due to diabetes 
and, if so, to what extent; and 
whether he has any complications of 
diabetes other than peripheral 
neuropathy and, if so, what they 
are.  Any additional examinations or 
studies deemed necessary by the 
examiner must be undertaken.

b.  The neurology examiner should 
address the manifestations and 
severity of the peripheral 
neuropathy of the hands and feet.  
Each extremity should be discussed.  
Any additional examinations or 
studies deemed necessary by the 
examiner must be undertaken

3.  The RO should review the claims file and 
ensure that all notification and development 
action required under the VCAA by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.

4.  Thereafter, the RO should readjudicate 
the veteran's claims on appeal.  If the 
benefits sought on appeal remain denied, the 
appellant and his representative, should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


